Title: From James Madison to James Madison, Sr., 7 December 1786
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Richmd. Decr. 7th. 1786
Yours by Mr. Porter has been handed to me. I have not had an oppy. of enquirg. of Mr. Anderson concerning the person who is to recieve Tobo. for his brother. I mentioned before that the rate of indents here was about a dollar in the pound. Whether I can get the certificates for your taxes I can not say, nor do I know the rate at which they pass. Mr Jones has returned hither & declines his appt. to Congs. Fresh butter will be very acceptable the supply formerly sent being already out. No other article of provision is wanted, as we dine at a Tavern. I prepare to go from Fredg. to N. York in the Stage, & shall consequently take no horses with me. When I shall set out I can not now decide, but expect to leave this before Christmas sometime. The representation of the State in Congs. during the Winter will be so precarious that I shall be able to stay a day or two only in Orange. I have other reasons also of a public nature for wishing to hasten my journey, and a private one arising from the probable increase of the cold in case of delay. Tell my brother Ambrose, I wish him to sound Mr. Cowherd as to the possibility of his making a payment before the first of Jany. instead of the time fixed. I will abate a reasonable interest, and be obliged to him into the bargain. My affections to the family. Yr. dutiful Son
Js. Madison Jr.
I wish my cloaths so far as they may require little amendmts. to be put in order before I get [to] Orange, that I may not be detained on that score.
